Case: 15-60325      Document: 00513564104         Page: 1    Date Filed: 06/24/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-60325
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 24, 2016
JAI PURAN SINGH,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A095 320 945


Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Jai Puran Singh, a native and citizen of Nepal, petitions this court for
review of the Board of Immigration Appeals’ (BIA) decision dismissing his
appeal of the Immigration Judge’s (IJ) removal order and denial of his
application for asylum, withholding of removal, and relief under the
Convention Against Torture.           He argues that the BIA allowed the IJ to
disregard the REAL ID Act when assessing the credibility of the Department


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60325    Document: 00513564104     Page: 2   Date Filed: 06/24/2016


                                 No. 15-60325

of Homeland Security’s (DHS) witnesses.       He also argues that the DHS’s
evidence was hearsay, unreliable, and insufficient to establish his removability
by clear and convincing evidence.
      The IJ’s and BIA’s credibility determinations are substantially
reasonable and supported by the record. As the BIA observed, the IJ was free
to credit the testimony of Singh’s United States citizen ex-wife and the United
States Citizenship and Immigration Service officers over that of Singh and his
three children. See United States v. DeRose Indus., Inc., 519 F.2d 1066, 1067
(5th Cir. 1975).   Singh has failed to show that, under the totality of the
circumstances, “the evidence is so compelling that no reasonable fact finder
could fail to find otherwise.” Wang v. Holder, 569 F.3d 531, 538 (5th Cir. 2009).
Because the credible testimony and documentary evidence established that
Singh entered into a fraudulent marriage with the intent to procure an
immigration benefit and that he testified falsely in an attempt to secure United
States citizenship, Singh has failed to show that the BIA erred in affirming the
IJ’s determination that he was removable as charged.              See 8 U.S.C.
§ 1182(a)(6)(C)(i); Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
      Singh also contends that the IJ and BIA erred in applying the prior
adverse credibility determination to his application for relief from removal.
However, the denial of Singh’s application for relief from removal was not
based solely on the prior adverse credibility determination. The IJ and BIA
also found that Singh had failed to meet his burden for the requested relief
because he did not offer oral testimony in support of his application. Singh has
abandoned any challenge to the IJ’s and BIA’s alternative ruling by failing to
address the issue in his petition for review. See Soadjede v. Ashcroft, 324 F.3d
830, 833 (5th Cir. 2003). Accordingly, the petition for review is DENIED.




                                       2